                                   ~ THE UNITED STATES DISTRICT COlJRT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IDJ"ITED STATES OF AMERICA                                     CRIMINAL NO. 19-417
           VS.
                                                                   CHARGE:MAILFRAUD
                                                                   STATUTE: 18:1341

    JUSTIN DAVID MAY

                                                                   GUIDELINE CASE Yes XX No D
    Address
                                                                   ON BAIL    O IN CUSTODY XXX
    City         State   Zip
                                                                   PROSECUTOR M. LOWE, AUSA
    Telephone _ _

                         ABSTRACT OF ORDER FOR PRESENTENCE INVESTIGATION

TO THE ABOVE-NAMED DEFENDANT:

           On SEPTEMBER 12, 2019, upon your plea of guilty to Count(s) I -22, Judge Slomsky has ordered that a
presentence investigation be conducted by the Probation Office and a report submitted to the Court.


           You are directed to appear for sentencing on JANUARY 10, 2020 at 9:30 a.m. in Courtroom No.
13A of the U.S. Courthouse, 601 Market Street, Philadelphia, Pennsylvania.



           You are further directed to report immediately to the U.S. Probation Office, 600 Arch Street, Suite 2400,
Philadelphia, PA 19106, and present this notice. If you have any questions, you should consult your attorney, who
may accompany and advise you during your interviews.

       The following evaluations are also ordered:    D drug; D alcohol; D psychiatric; D            other:

D    If margin block is checked, the Court is directing the
     U.S. Pretrial Services Office not to release its case file
     information or other documents to the Probation Office
     pursuant to Title 18, U.S.C., § 3153(cX2)(C).

To: Probation Office and PTS
paepdp _abstracts
noticesedpa__pretrialservices@paepp.uscourts.gov

Date: 9/12/2019
By Whom: MJH
